UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
SAMUEL M. JACOBS, ) CASE NO. 5: 18-cv-0235
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) MAGISTRATE JUDGE
) THOMAS M. PARKER
COMMISSIONER OF SOCIAL )
SECURITY ADMINISTRATION, ) ORDER ADOPTING
) MLN_D_
Defendant. ) RECOMMENDATION

'l`his matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Thomas M. Parker. (ECF #15). On January 30, 2018, Plaintiff, Samuel M. Jacobs, filed his
Complaint (ECF #1) challenging the final decision of the Commissioner of Social Security
Administration denying his claim for Disability Insurance Beneflts. Pursuant to Local Rule

72.2(b), the case Was referred to Magistrate Judge Thomas M. Parker.

Procedural Histog

On October 16, 2018, the Magistrate Judge issued his Report and Recommendation. The
Magistrate Judge found the Administrative Law Judge (ALJ) failed to apply the correct legal
standards to Mr. Jacobs’ case and therefore recommended that the final decision of the
commission be VACATED and that this case be REMANDED for further proceedings consistent
with this report and recommendation Objections to the Report and Recommendation were to be
filed within 14 days of service. The Defendant declined to file objections to the Report and

Recommendation. (EFC #16). This matter is ripe for review.

Standard of Review for a Magistrate Judge’s Report and Recommendations

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. FED R.
Clv. P. 72(b) states:

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, rej ect, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions

The text of Rule 72(b)(3) addresses only the review of portions of reports to which timely
objections have been made; it does not indicate the appropriate standard of review for portions of
the report to which no objections have properly been made. The Advisory Committee on Civil
Rules commented on the standard of review stating, “when no timely objection is filed, the court
need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require
district court review of magistrate judge’s factual or legal conclusions, under a de novo or any
other standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150
(1985). Here, the Defendant declined to object to the magistrate judge’s Report and
Recommendation. Accordingly, this Court reviews the Report and Recommendation for a

finding of clear error on the face of the record.

Conclusion
The Comt has carefully reviewed the Report and Recommendation and agrees with the

findings set forth therein. The Report and Recommendation of Magistrate Judge Parker (ECF

#15) is ADOPTED. The decision of the Commissioner denying Plaintiff"s request for Disability
Insurance Benefits is VACATED. Plaintiff’s request that the case be remanded for further

proceedings (ECF #l) is GRANTED.

IT IS SO ORDERED.

W¢M

DONALD C. NUGEl\U
United States District Judge

DATED; OGi'Oil{/\ 5|} 10[?

